Title: From John Adams to James McHenry, 19 April 1799
From: Adams, John
To: McHenry, James



Sir
Quincy April 19 1799

I recd last night your favour of the 11 and thank you for the Copy of General Macphersons Letter and the List of his Prisoners. The Generals Conduct has been prudent and Successfull, and will terminate in the permanent tranquility of the People.
I return you Reeders Letter and Jacksons Address. Have these Democrats, a morality of their own? or have they none? Do they really believe that lying is lawfull for the public good and that political Lyars have no part in the Lake of Sulphur and fire? I think that a Representative, in this part of the Country convicted of setting his hand to such a Lye, would Suffer something very like a roasting in the Lake, from his own constituents.
I inclose you Letters from Daniel Flint John Cooper and H. G. Otis, which I pray you to give the regular Attention to.
Inclosed also is a Letter from Caleb Gibbs  Documents Numbered 1, 2, 3, 4, 5, 6, which you will also consider in their turn.
I have the honor to be, Sir your most obedient

John Adams